Name: Commission Regulation (EEC) No 1692/80 of 30 June 1980 making the importation into the Community of certain textile products originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/76 Official Journal of the European Communities 1 . 7 . 80 COMMISSION REGULATION (EEC) No 1692/80 of 30 June 1980 making the importation into the Community of certain textile products origi nating in Taiwan subject to quantitative limits (NIMEXE codes 61.02-42 ; 43 ; 44), originating in Taiwan, shall be subject during 1980, 1981 and 1982 to the quantitative limits indicated in the Annex. Article 2 The importation into the Benelux countries of woven swimwear (NIMEXE codes 61.01-22 ; 23  61.02-16 ; 18), originating in Taiwan, shall be subject during 1980, 1981 and 1982 to the quantitative limits indi ­ cated in the Annex. Article 3 The importation into the Community of outer garments and clothing accessories (NIMEXE codes 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 91 ; 92), originating in Taiwan, shall be subject during 1980, 1981 and 1982 to the quantitative limits indicated in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for imports into the Community of textile products originating in Taiwan (2), Whereas Commission Regulation (EEC) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of "that Regulation lays down the conditions for the esta ­ blishment of further quantitative limits ; Whereas imports into the United Kingdom of women's , girls' and infants' (other than babies') woven suits and costumes (category 29), into the Benelux countries of woven swimwear (category 79) and into the Community of outer garments and clothing acces ­ sories (category 83), originating in Taiwan have consid ­ erably exceeded the thresholds indicated in Article 3 of Regulation (EEC) No 3020/77 ; Whereas it is necessary therefore to establish quantita ­ tive limits for the period 1980 to 1982 on imports of textile products falling, respectively, within categories 29 , 79 and 83 and originating in Taiwan, HAS ADOPTED THIS REGULATION : Article 1 The importation into the United Kingdom of women's, girls' and infants' woven suits and costumes Article 4 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( i ) OJ No L 357, 31 . 12. 1977, p . 51 . (2) OJ No L 3?, 9 . 2. 1978, p. 1 . 1 . 7. 80 Official Journal of the European Communities No L 166/77 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man ­ made textile fibres, excluding ski suits UK 1 000 pieces 50 52 54 79 61.01 B II 61.02 Bllb) 61.01-22 ; 23 61.02-16 ; 18 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Woven swimwear of wool, of cotton or of man-made textile fibres BNL Tonnes 11 11-7 12-3 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 kk) 1 1 11) 1 1 22 33 44 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 91 ; 92 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73, 74 and 75, of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC Tonnes 550 36 30 86 182 2 6 892 553 47 39 94 202 3 8 946 556 57 47 104 224 4 11 1 003